Citation Nr: 0837638	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as Chinese rot and ringworm.

2.  Entitlement to service connection for shrapnel wounds, 
right arm.

3.  Entitlement to service connection for shrapnel wounds, 
left arm.

4.  Entitlement to service connection for shrapnel wounds, 
right knee.

5.  Entitlement to service connection for shrapnel wounds, 
left knee.

6.  Entitlement to service connection for hearing loss.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

8.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and H.H.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The veteran testified 
at a hearing before the undersigned in August 2008; the 
transcript is of record.

It is noted that the veteran had also perfected an appeal as 
to the issue of entitlement to service connection for 
psychoneurosis, anxiety.  As indicated by the RO in a 
February 2008 statement of the case, that appeal was deemed 
satisfied with the grant of service connection for PTSD.  
Indeed, as both disabilities involve overlapping and 
duplicative psychiatric symptoms, an award of service 
connection for each would constitute impermissible 
pyramiding.  it is noted that except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2007).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A fungal infection of the skin was noted in service in 
December 1944; there were no further notations of any skin 
pathology in service; the service separation examination 
noted normal skin evaluation; the current VA examination 
found no residuals of ringworm or other inservice skin 
condition.

2.  There is no objective evidence of any shrapnel wound to 
either arm or knee during service and no current identifiable 
residuals of any such wounds.

3.  A hearing loss disability was not manifested in service 
or within the veteran's first postservice year; a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service.

4.  An unappealed June 2004 rating decision, in pertinent 
part, confirmed a previous denial of service connection for a 
heart disorder essentially because the evidence did not show 
that the veteran's current heart disease was related to his 
period of service.

5.  Evidence received since the June 2004 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a heart 
disorder; and does not raise a reasonable possibility of 
substantiating the claim.

6.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance; nightmares; impairment of short and long term 
memory; difficulty in understanding complex commands; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder, claimed as 
Chinese rot and ringworm, is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).

2.  Service connection for shrapnel wounds of the right arm 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

3.  Service connection for shrapnel wounds of the left arm is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

4.  Service connection for shrapnel wounds of the right knee 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

5.  Service connection for shrapnel wounds of the left knee 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

6.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

7.  New and material evidence has not been received, and the 
claim of service connection for a heart disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

8.  The criteria for an initial disability rating greater 
than 50 percent for PTSD have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the veteran's service connection claims, he was 
advised of VA's duties to notify and assist in the 
development of these claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for securing, and the evidence he was responsible 
for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  The claims were 
readjudicated after all critical notice was issued.  See 
April 2008 Supplemental Statement of the Case (SSOC). The 
veteran is not prejudiced by this process, and it is not 
alleged otherwise.

Turning to the veteran's attempt to reopen his previously 
denied claim for service connection for a heart disorder, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in a claim to reopen a previously finally denied claim, 
VA, by way of a specific notice letter, must notify the 
claimant of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each 
element of the underlying claim; and (3) is specifically 
required to substantiate the element or elements needed that 
were found insufficient in the prior final denial on the 
merits.  Here, the January 2006 letter and an August 2006 SOC 
provided notice essentially compliant with Kent.  The veteran 
had ample opportunity to respond.  The April 2008 SSOC 
readjudicated the matter.

As for the claim for an increased rating for PTSD, since the 
January 2007 rating decision on appeal granted service 
connection for PTSD and assigned a disability rating, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 488 F.3d 
1311 (Fed. Cir. 2007).  A September 2007 statement of the 
case provided notice on the "downstream" issue of increased 
initial rating, and the April 2008 SSOC readjudicated the 
matter.  38 U.S.C.A. § 7105.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008).

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent VA and private treatment 
records have been secured.  The veteran has been provided 
with VA examinations in October 2006 and November 2007.  VA's 
duty to assist has been met.  Accordingly, the Board will 
address the merits of the claims.



II.  Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Skin

The veteran's service treatment records (STRs) note a fungus 
infection of the skin in December 1944.  There are no other 
references to skin pathology during service, and the 
separation examination in March 1946 noted a normal skin 
examination.

A VA examination in June 1948 noted "no evidence of ringworm 
infection at present."  The examiner noted described a few 
healed furuncle scars on the skin of the thorax, and a healed 
burn scar over the antecubital space.  (Service connection 
for the healed furuncle scars was granted in August 1948.)

On VA skin examination in November 2007, the examiner noted 
the veteran's reported history of Chinese rot and ringworm 
during service in 1944.  Examination found no evidence of any 
current residuals of fungal skin condition.  

The evidence of record, as detailed in pertinent part above, 
indicates that the veteran's fungus infection of the skin 
(presumably ringworm) treated during active service was acute 
and transitory, resolving without residuals prior to 
separation.  
Indeed, the service records reflected no additional treatment 
following December 1944 and his separation examination was 
normal.  Furthermore, the current VA examination showed no 
current residuals of a skin disability.  Accordingly, service 
connection for a skin disability, claimed as Chinese rot or 
ringworm on the basis that such disability was first 
manifested in service and persisted is not warranted.

As the veteran is a layperson, his own opinion that he has 
current residuals of his inservice fungal infection is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Consequently, the legal criteria for 
establishing service connection are not met.  The 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.

Shrapnel Wounds

The STRs contain no reference to any shrapnel wounds in 
service and there is no record of any award of a Purple 
Heart.  The VA examination in June 1948 did not contain any 
complaint or finding related to shrapnel wounds.

On VA examination in November 2007, the veteran reported that 
he was wounded by shrapnel in service and that the shrapnel 
had "come to the surface" recently.  The veteran was unable 
to identify any scars from his claimed shrapnel wounds, and 
the examiner found no identifiable scars or residuals of any 
shrapnel wounds of the arms, legs, or knees.  X-rays of the 
wrists and knees found no evidence of retained metallic 
foreign bodies.  

The record contains no objective evidence of shrapnel wounds 
in service, and there is no current medical diagnosis of 
residuals of shrapnel wounds of the arms or knees.  Without 
any competent evidence that he now has residuals of shrapnel 
wounds of either knee or arm, he has not met the threshold 
requirement for establishing service connection, and the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

Hearing Loss

The STRs note that on the service separation examination in 
March 1946, the veteran's hearing was recorded as 20/20 feet 
coin click; 15/15 feet whispered voice and 15/15 feet spoken 
voice, bilaterally.

The VA examination in June 1948 noted the veteran heard 
normal conversation at 15 feet in each ear.

On a VA audiology consultation in February 2006, the veteran 
reported a history of right ear hearing loss since World War 
II when "a bullet passed by his head."  

VA audiometry in November 2006 showed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
70
75
LEFT
45
40
65
70
80

Speech audiometry revealed that speech recognition was 70 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted bilateral sensorineural hearing loss.  The 
examiner noted that the veteran reported experiencing periods 
of combat during service; that no hearing loss was noted on 
the service separation examination and the 1948 VA 
examination; that the veteran worked for many years after 
service as a car mechanic; that the veteran reported he first 
experienced hearing problems in the 1960s; and that the 
veteran first filed a claim for service connection for 
hearing loss in 2003.  The examiner stated that there was 
"nothing in the test results that suggests a relation to 
acoustic trauma in service or that differentiate between age 
related hearing loss and post service factors such as noise 
exposure from welding or grinding during body work."  

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing 
loss disability is defined by regulation.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence clearly establishes, by the November 2006 
audiogram, that the veteran has a bilateral hearing loss 
disability, as defined by regulation.  Additionally, as the 
RO, in granting service connection for PTSD, conceded that 
the veteran served in combat, it is also not in dispute that 
he was subjected to some degree of noise trauma in service.  
However, a hearing loss disability was not noted in service, 
and there is no evidence that a sensorineural hearing loss 
was manifested to a compensable degree in the first 
postservice year (in fact his hearing was shown as normal on 
VA examination approximately two years after separation from 
service) so as to allow for a finding that hearing loss 
became manifest in service, and persisted, or to warrant 
application of the chronic disease presumptions of 38 
U.S.C.A. § 1112 (for sensorineural hearing loss as organic 
disease of the nervous system).  Furthermore, a VA 
audiologist in November 2006 provided an opinion, based on an 
evaluation of the veteran, his accounts of noise exposure in 
service, and review of the claims file, that there was 
nothing to suggest that the veteran's current hearing loss 
disability was related to events in service.  There is no 
competent (medical opinion) evidence to the contrary.  

The veteran's own opinion that his current hearing loss 
disability is related to noise exposure in service is 
contrary to his own reported history of onset of hearing loss 
in the 1960s; it is also not competent evidence.  Espiritu, 
supra.  Medical nexus is a question requiring medical 
expertise, and the only medical opinion regarding the 
etiology of the veteran's hearing loss is to the effect that 
it cannot be attributed to his service, specifically 
including his noise trauma in World War II.

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for bilateral hearing 
loss disability, and it must be denied.

III.  Heart Disorder- New and Material Evidence

Service connection for a heart disorder was denied in an 
unappealed November 1975 rating decision.  In September 2003, 
the veteran attempted to reopen the claim.  A June 2004 
rating decision again denied the claim, essentially on the 
basis that there was no showing that the veteran's heart 
disorder was related to his period of service.  The veteran 
did not appeal this decision.  Accordingly, it is final.  38 
U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the current definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179- 
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the June 2004 rating 
decision included: the STRs, which showed no heart complaints 
or abnormalities; the service separation examination noted 
normal heart and negative chest X-ray; the June 1948 VA 
examination that showed normal cardiovascular system; August 
1975 and September 1975 VA hospitalization reports that noted 
a diagnosis of arteriosclerotic heart disease and contained 
the veteran's reported history of onset of angina in 1972; 
private treatment and hospitalization reports showing 
treatment for heart disease from 2000 to 2004 including 
cardiac catheterizations; and a VA examination in June 2004 
that diagnosed arteriosclerotic coronary artery disease and 
noted the veteran's report of chest pain beginning in the 
1970s.

Relevant evidence added to the record since June 2004 
includes private medical records showing ongoing treatment 
for heart disease and a VA physical examination in January 
2008 that noted a diagnosis of coronary artery disease.

The VA examination and private treatment reports are "new" in 
they were not before the RO at the time of the June 2004 
decision.  However, as they do not contain any statements 
relating the veteran's current heart disease to his period of 
active duty, they do not bear specifically on the matter 
under consideration, and are not material.  Regarding the 
veteran's own opinion/assertions that he has heart disease 
that is related to service, such opinion not only duplicates 
evidence of record in June 2004, but it is also not competent 
evidence, as he lacks medical expertise.  See Espiritu, 
supra.

No item of evidence received since the RO's June 2004 
decision bears directly and substantially upon the specific 
matter at hand, or is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a heart disability.  Accordingly, 
the additional evidence received since June 2004 is not "new 
and material evidence," and the claim of service connection 
for a heart disability may not be reopened.

IV.  Increased Rating for PTSD

A January 2007 rating decision granted service connection for 
PTSD; an initial rating of 10 percent was assigned.  The 
veteran disagreed with the initial rating.  Subsequently, in 
a September 2007 SOC, the RO increased the initial rating to 
50 percent, from November 25, 2005, the date of the veteran's 
claim for service connection.  (The effective date was 
subsequently revised to November 23, 2005.)  The veteran 
maintains that he is entitled to an initial disability rating 
greater than 50 percent for his service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

A June 2006 and July 2006 VA mental health notes described 
the veteran as tearful over the recent death of his wife.  He 
noted that he had good support from family and friends who 
call on him several times per week.  he described his 
grandchildren as the focus of his life.  On examination, he 
was appropriately dressed and displayed good grooming and 
hygiene.  His speech was normal for rate, tone, and rhythm.  
His mood was depressed and affect tearful.  His content of 
thought was free of suicidal or homicidal ideations, 
hallucinations, or delusions.  He was fully oriented and his 
memory was grossly intact.  The diagnoses were adjustment 
disorder and PTSD.  His GAF score was 45.

In a September 2006 VA psychiatric clinical record, the 
veteran reported that he had a good relationship with his two 
grown daughters.  He described feelings of re-experiencing 
stressful military events.  He reported that he was often 
super-alert, watchful, and jumpy.  The veteran reported 
difficulty in concentrating and with falling and staying 
asleep.  He reported feelings of emotional numbness and loss 
of interest in things formerly enjoyed as well as a sense of 
being distant or cut off from others.  The diagnosis was 
PTSD, chronic, with exacerbation.  The GAF score was 49.

A VA psychiatric examination in October 2006.  The veteran 
reported that he had worked full-time in his own business 
until 1985 and episodically for the federal government at 
Fort Chaffee until the early 1990s.  The veteran stated that 
he was hypervigilant and startled easily.  He avoided movies 
and television shows about combat, and described a 
longstanding problem with anxiety.  He denied feeling sad or 
depressed and stated that he enjoyed interactions with 
others.  He stayed busy with his family and had frequent 
contact with his grandchildren.  He continued to be active in 
his church.  The veteran reported that he did well in 
interacting with others in the workplace for many years.  On 
examination, the veteran was alert, oriented, and 
cooperative.  His mood was anxious and his affect somewhat 
constricted.  His thoughts tended to be over-detailed, but he 
they were not grossly disorganized.  There was no evidence of 
delusions or hallucinations.  His cognitive abilities were 
grossly intact.  The veteran denied suicidal ideation.  The 
diagnosis was PTSD.  The GAF score was 65, "indicating 
painful symptoms of anxiety and re-experiencing phenomenon 
that appear to have increased somewhat in intensity with 
retirement and recent widowhood.

The veteran testified before the undersigned in August 2008 
that he did socialize some and that he had no suicidal 
ideation.  He went to church when he could.  The veteran 
reported he sometimes "heard things."  He reported problems 
with his short-term memory.  His daughter described an 
occasion when she was worried about his state of mind 
following his wife's death.  She also noted that the veteran 
was sometimes hard to understand.

Based on these findings, the Board finds that the evidence of 
record does not support an evaluation in excess of 50 percent 
for any portion of the rating period on appeal.  His PTSD is 
currently manifested by no more than some occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as sleep disturbance; impairment of 
short and long term memory; difficulty in understanding 
complex commands; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence does not demonstrate that 
the veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the veteran 
is currently retired, although he has described his working 
relationships as positive when he was still in the workforce.  
The evidence of record also shows that the veteran attends 
church, sees friends, and maintains a significant 
relationship with his children and grandchildren.  The 
veteran denied ritualistic behavior, panic attacks and the 
presence of homicidal or suicidal thoughts.  He had good 
impulse control and maintained minimum personal hygiene.  The 
Board also notes that the most recent VA examination of 
record assigned a GAF score of 65, which indicates mild 
impairment.  While earlier records have shown GAF scores as 
low as 45, they do not contain evidence of actual 
symptomatology showing more serious disability than reflected 
in the thorough VA examination report of October 2006.

Overall, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  Specifically, there is no evidence of 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting).  

In sum, the Board concludes that the veteran's PTSD is not 
manifested by symptomatology that nearly approximates the 
criteria for the next higher evaluation under Code 9411.  

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased rating for separate 
periods based on the facts found during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does 
not find evidence that the veteran's disability rating should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that he is not entitled to a rating greater 
than 50 percent during any time within the appeal period.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as Chinese rot and ringworm is denied.

Entitlement to service connection for shrapnel wounds of the 
right arm is denied.

Entitlement to service connection for shrapnel wounds, left 
arm, is denied.

Entitlement to service connection for shrapnel wounds, right 
knee, is denied.

Entitlement to service connection for shrapnel wounds, left 
knee, is denied.

Entitlement to service connection for hearing loss is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a heart disorder is denied.

An initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


